Filed Pursuant to Rule 424(b)(3) Registration Statement No. 333-173017 Prospectus Supplement No.1 to Prospectus dated March 28, 2011 4,000,000 Shares Common Stock We are supplementing the prospectus dated March 28, 2011, covering up to 4,000,000 shares of our common stock, par value $0.001 per share, which may be offered for sale from time to time by the selling stockholders named in the prospectus. This prospectus supplement contains our Quarterly Report on Form 10-Q for the quarter ended March 31, 2011, which was filed with the Securities and Exchange Commission on April 28, 2011. This prospectus supplement supplements information contained in the prospectus dated March 28, 2011. This prospectus supplement should be read in conjunction with the prospectus dated March 28, 2011, which is to be delivered with this prospectus supplement. This prospectus supplement is qualified by reference to the prospectus, except to the extent that the information in this prospectus supplement updates or supersedes the information contained in the prospectus dated March 28, 2011, including any supplements and amendments thereto. This prospectus supplement is not complete without, and may not be delivered or utilized except in connection with, the prospectus dated March 28, 2011, including any amendment or supplement thereto. INVESTING IN OUR SHARES OF COMMON STOCK INVOLVES A HIGH DEGREE OF RISK. SEE “RISK FACTORS” BEGINNING ON OF THE PROSPECTUS DATED MARCH 28, 2011. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this Prospectus Supplement is April 28, 2011. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 Commission File Number: 000-54020 PARAMETRIC SOUND CORPORATION (Exact name of registrant as specified in its charter) Nevada 27-2767540 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1941 Ramrod Avenue, Suite #100 Henderson, Nevada 89014 (Address of principal executive offices) (Zip Code) (888) 477-2150 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. x Yes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).¨Yes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨Yes xNo The number of shares of Common Stock, $0.001 par value, outstanding on April 26, 2011 was 17,306,064. PARAMETRIC SOUND CORPORATION INDEX Page PART I. FINANCIAL INFORMATION Item1. Financial Statements: Condensed Balance Sheets as of March 31, 2011 (unaudited) and September30, 2010 3 Condensed Statements of Operations for the three and six months ended March 31, 2011 and 2010 (unaudited) 4 Condensed Statements of Cash Flows for the six months ended March 31, 2011 and 2010 (unaudited) 5 Notes to Interim Condensed Financial Statements (unaudited) 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item4. Controls and Procedures 20 PART II. OTHER INFORMATION 21 Item1. Legal Proceedings 21 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item3. Defaults Upon Senior Securities 21 Item4. (Removed and Reserved) 21 Item5. Other Information 21 Item6. Exhibits 21 SIGNATURES 22 2 PART I. FINANCIAL INFORMATION Item1.Financial Statements Parametric Sound Corporation Condensed Balance Sheets March 31, September 30, (unaudited) ASSETS Current assets: Cash $ $ Inventories, net Prepaid expenses and other current assets Total current assets Equipment and tooling, net Patents and trademarks, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Subordinated notes payable, net of discount of $146,737 and $263,272, respectively Total current liabilities Commitments and contingencies (Note 8) Stockholders' equity: Preferred stock, $0.001 par value, authorized 1,000,000 shares, none issued and outstanding - - Common stock, $0.001 par value, authorized 50,000,000 shares, 17,306,064 and 15,306,064 shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements 3 Parametric Sound Corporation Condensed Statements of Operations Three Months Ended Six Months Ended March 31, March 31, Revenues: Product sales $
